                             Case 2:18-cv-01914-RFB-GWF Document 26 Filed 03/06/19 Page 1 of 3



                         1    F. Christopher Austin, Esq.
                              Nevada Bar No. 6559
                         2    caustin@weidemiller.com
                              WEIDE & MILLER, LTD.
                         3    10655 Park Run Drive, Suite 100
                              Las Vegas, NV 89144
                         4    Tel: (702) 382-4804
                              Fax: (702) 382-4805
                         5    Attorneys for Plaintiffs

                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                 DISTRICT OF NEVADA
                         8

                         9      TISSUE REGENERATION
                                TECHNOLOGIES, LLC and GENERAL
                        10      PATENT, LLC,                                   Case No.: 2:18-cv-1914
                        11
                                           Plaintiffs,
                        12                                                        STIPULATION AND ORDER FOR
                                v.                                                EXTENSION OF TIME TO ANSWER
                        13                                                        OR OTHERWISE RESPOND TO THE
                                MALE PERFORMANCE MEDICAL                          COMPLAINT
                        14      PARTNERSHIP, LLC; MEDICAL
                        15
                                PARTNERSHIP, LLC; R. BAXTER                       (Fourth Request)
                                TEEGARDEN; LEONARD MESSINA;
                        16      RICHARD NEISWONGER a/k/a RICK
                                CHARLES; LAS VEGAS MALE
                        17      PERFORMANCE CLINIC; and PEAK
                                HEALTH GROUP LV LLC,
                        18
                        19                 Defendants.

                        20            Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiffs
                        21    Tissue Regeneration Technologies, LLC and General Patent, LLC, (collectively, “Plaintiffs”) and
                        22    Defendants Male Performance Medical Partnership, LLC, Medical Partnership, LLC, Leonard
                        23    Messina, and Las Vegas Male Performance Clinic (collectively, the “Messina Defendants”), by
                        24    and through their respective counsel of record, Weide & Miller, Ltd., on behalf of Plaintiffs, and
                        25    the Law Offices of Philip A. Kantor, P.C., newly retained and appearing on behalf of the Messina
                        26    Defendants, hereby agree and stipulate for an extension of time for the Messina Defendants to file
                        27    and serve their answer or other responses to the Complaint from the current deadline of March
                        28    15, 2019, up to and including March 29, 2019. This is fourth request by the Messina Defendants
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0870                                      1
   NEVADA 89144
  (702) 382-4804
                             Case 2:18-cv-01914-RFB-GWF Document 26 Filed 03/06/19 Page 2 of 3



                         1    for such an extension.

                         2            Good cause for this request exists to provide the newly retained counsel for the Messina

                         3    Defendants time to investigate the facts and assess the potential for settlement of this case, given

                         4    the recent termination of the Messina Defendants’ former counsel. On December 19, 2018,

                         5    former counsel for the Messina Defendants notified the Court that they had been terminated and

                         6    moved to withdraw as counsel. See ECF No. 17 (Howard & Howard Attorneys PLLC and

                         7    Jonathan W. Fountain’s Motion to Withdraw as Counsel).

                         8            On or about January 3, 2019, the undersigned counsel for the Messina Defendants agreed

                         9    to be retained on the representations of the undersigned counsel for Plaintiffs that Plaintiffs would
                        10    agree to the prior order to permit the newly retained counsel for the Messina Defendants time to

                        11    assess the case before having to respond to the Complaint. Subsequent to that extension, the

                        12    undersigned counsel for the Messina Defendants has made such an assessment and has

                        13    commenced discussions with Plaintiff’s counsel to explore the potential to resolve the matter. As

                        14    further discussion requires Plaintiff’s counsel to engage in discussions with subject matter experts

                        15    on issues related to the patents extending the time required for Plaintiff’s counsel to respond, the

                        16    Parties have agreed to the instant stipulation to accommodate such discussions.

                        17    ///

                        18    ///
                        19    ///

                        20    ///

                        21    ///

                        22    ///

                        23    ///

                        24    ///

                        25    ///

                        26    ///

                        27    ///

                        28    ///
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0870                                       2
   NEVADA 89144
  (702) 382-4804
                             Case 2:18-cv-01914-RFB-GWF Document 26 Filed 03/06/19 Page 3 of 3



                         1            For the foregoing reasons, the parties hereby stipulate to extend the deadline for the

                         2    Messina Defendants to answer or otherwise respond to the Complaint from March 15, 2019, to

                         3    March 29, 2019. Service of this Stipulation is also being made on the Messina Defendants’

                         4    counsel of record, Howard & Howard, PLLC.

                         5            IT IS SO AGREED AND STIPULATED:

                         6     WEIDE & MILLER, LTD.                             LAW OFFICES OF PHILIP A. KANTOR, P.C.

                         7     By: /s/ F. Christopher Austin                    By: /s/ Philip A. Kantor
                               F. Christopher Austin, Esq.                      Philip A. Kantor, Esq.
                         8     Nevada Bar No. 6559                              Nevada Bar No. 6701
                               caustin@weidemiller.com                          prsak@aya.yale.edu
                         9     10655 Park Run Drive, Suite 100                  1781 Village Center Circle, Suite 120
                               Las Vegas, NV 89144                              Las Vegas, NV 89134
                        10     (702) 382-4804                                   (702) 255-1300
                               Attorneys for Plaintiffs                         Attorneys for Messina Defendants
                        11

                        12

                        13                                                IT IS SO ORDERED:
                        14

                        15                                                UNITED STATES MAGISTRATE JUDGE
                        16                                                DATED:       March 7, 2019

                        17

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                fca-w-0870                                    3
   NEVADA 89144
  (702) 382-4804
